Citation Nr: 1047042	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  04-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot disorders 
(other than service-connected post-operative hammertoe of the 
left and right 5th toes).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to October 
1980 and from April 1984 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2005, the Board remanded the present matter to the 
RO via the Appeals Management Center (AMC) in Washington, D.C. 
for due process considerations and to schedule a videoconference 
hearing before a Veterans Law Judge at the RO.  The 
videoconference hearing was held in November 2005 and the matter 
was returned to the Board.

In July 2006, the Board remanded the matter to the RO via the AMC 
for due process considerations, to provide adequate notice 
pursuant to the VCAA duties to notify and assist, and to schedule 
a VA medical examination and opinion regarding the etiology of 
the Veteran's current foot conditions.  

In a decision dated March 2008, the Board denied the Veteran's 
claim of entitlement to service connection for a bilateral foot 
disorder.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  By order 
dated October 30, 2009, the Court remanded this claim to the 
Board pursuant to the terms of a Joint Motion for Remand (JMR).

In March 2010, the Board requested expert medical opinion from 
the Veterans Health Administration (VHA).  The opinion was 
received in August 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2009, the Veteran submitted additional relevant 
medical evidence directly to the Board which has not been 
considered by the RO.  A claimant has the right of RO 
consideration of new evidence in the first instance.  See 
38 C.F.R. § 20.1304.  See also Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

A further review of the record discloses argument before the 
Court that VA has additional duties to the Veteran prior to 
further adjudication of the claim.  As a general matter, the 
Board wishes to avoid any further basis for Court remand in this 
case.

The Court has held that a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision as 
to what weight to assign a doctor's opinion, and to allow the 
Board to make a fully informed evaluation of whether service 
connection is warranted.  Stefl v. Nicholson, 21 Vet. App. 120, 
125 (2007).

In a statement dated April 2004, a VA podiatrist indicated that, 
after having examined the appellant and her history, it was his 
opinion that the appellant's "pedal pain and pathology in all 
probability have been caused by the combination of her military 
footgear and the activities she was instructed to do while on 
active duty." 

The Board notes that this opinion does not discuss the specific 
etiology of each bilateral foot condition (which are many) or 
discuss how that conclusion was arrived at, particularly given 
that the multiple findings by this podiatrist did not manifest in 
the Veteran's feet until many years after her active service.  In 
short, this podiatrist provided a generalized statement with no 
analysis which provides no means that allows the Board to 
determine the adequacy of rationale.

The Veteran's representative has argued that VA has a duty to 
advise the Veteran of her right to have Dr. Hinkes submit an 
additional report which more clearly explains this opinion.

Also before the Court, the Veteran's representative appeared to 
argue for the first time that the Veteran's current bilateral 
foot disorders are caused and/or aggravated by service-connected 
disability.  A service connection claim includes all theories 
under which service connection may be granted.  Bingham v. 
Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  

The RO has not adjudicated the Veteran's claim under a secondary 
service connection theory.  In fact, while it is clear the 
Veteran's attorney is well aware of the standard, the Veteran has 
not been advised of this criteria as this service connection 
theory was first raised at proceedings before the Court.

The Board is attempting to avoid needless ligation at the Court.  
In light of all of the above, the Board will remand this case to 
ensure that no prejudice accrues to the Veteran in adjudicating 
this claim.  See generally Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran of the following:

    a)  provide the Veteran VCAA notice that 
complies with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 on establishing service connection on a 
secondary basis; and

    b) advise her that she has a right to have Dr. 
Hinkes to more clearly explain the specific 
etiology for each of her bilateral foot conditions 
as well as a more clearly explained rationale as 
to how these conclusions have been reached.

2.  Obtain the Veteran's complete clinical 
records from the VA Medical Center in 
Murfreesboro, Tennessee since December 2009.

3.  Upon completion of this development, the 
RO should readjudicate the issue on appeal 
considering any new evidence secured 
since the October 2007 supplemental 
statement of the case (SSOC) and the 
recently raised secondary service 
connection theory.  If the disposition 
remains unfavorable, the RO should furnish 
the appellant and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

